BROWNING, Circuit Judge,
dissenting from disposition on remand.
I continue to dissent from Part 1 of the majority’s disposition. The admission of the prior conviction was an abuse of discretion. Any probative value the prior act evidence held was substantially outweighed by its prejudicial impact. See Fed.R.Evid. 403; McEuin v. Crown Equip. Corp., 328 F.3d 1028, 1032 (9th Cir.2003).
Quinones’ prior conviction supported an irrelevant inference that having seen methamphetamine before, Quinones would recognize it upon seeing it again. This inference had no bearing on the critical knowledge element required to prove a narcotics conspiracy. See United States v. Hegwood, 977 F.2d 492, 497-98 (9th Cir.1992). Likewise, with no showing of a common base of knowledge, common modus operandi, or similarity of circumstances, evidence that Quinones was convicted of a methamphetamine-related offense in 1999 said nothing about his intent to sell methamphetamine three years later.